Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 14, and 16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang et al (US20130157381A1 published 06/20/2013; hereinafter Pang).
Regarding claim 1, Pang teaches A device for preparing a patient's sample before analysis, comprising: 
a housing (apparatus comprises a housing - paragraph 10) having a central axis; and 
an actuator (a sample collector 10 - paragraph 10) (“an actuator” is interpreted as a structure that is capable of moving or controlling something in the device) having a handle (a handle 11 – Fig. 2), wherein: 
the handle of the actuator extends radially from the housing (the handle 11 has a circular base extending radially away from the cylindrical portion of housing 22 – Fig. 2); and 

wherein the housing (the cylindrical portion of housing 22 that holds the sample collector 10 - paragraph 44) comprises a receiving chamber (receiving chamber is interpreted as a structure containing the actuator) (slot 21 - Fig. 2) and a reagent reservoir (a capsule - paragraph 10), wherein the receiving chamber comprises an opening (slot 21 has circular openings at both ends 29,30 - Fig. 2 and paragraph 44); 
wherein the receiving chamber (slot 21 - Fig. 2) is configured for receiving at least a portion of the patient's sample through the opening (insertion of a sample collector 10 into the slot - paragraph 13), 
wherein the reagent reservoir is configured for receiving a reagent (a capsule containing a buffer - paragraph 10), 
wherein the actuator is movable about the central axis of the housing  (“housing” is interpreted as the cylindrical portion of housing 22) (collector 10 can be moved along a central axis of the cylindrical portion of housing 22 – Figs. 4 and 5), 
wherein the actuator is configured for sequentially: 
closing the opening of the receiving chamber (collector 10 and an 'O' ring 40 seals one end of the slot 21 - Figs. 4 and 5) as the actuator rotates about the central axis of the housing (collector 10 is capable of being rotated while sealing the slot 21 - Figs. 4-5 and paragraph 48), and 
putting in contact the reagent received in the reagent reservoir with the sample of the receiving chamber (insertion of a sample collector into the slot causes the lid to open releasing the buffer liquid - paragraph 10), such that the patient's sample is at least partially mixed with the reagent (pre-mixing of the test sample with a buffer – paragraph 38); 

wherein the closing member is arranged to close the opening of the receiving chamber (Fig. 2 fully insertion of collector 10 into the receiving slot 21), 
wherein the releasing member is arranged to release the reagent into contact with the patient sample upon movement of the actuator (full insertion of the collector 10 into the receiving slot 21 within the cartridge will cause the foil seal 32 to be ruptured – paragraph 49).
Regarding claim 4, The device of claim 1, further comprising a blocking member ('O' ring 40 - Fig. 5), wherein the blocking member is configured for blocking a reverse movement of the actuator after the receiving chamber is closed by the actuator (the ‘O’ ring prevents the collector from moving backwards by providing a substantially liquid tight seal between the collector and the inner wall of the receiving slot 21 - paragraph 48).
Regarding claim 5, Pang teaches the device of claim 4, wherein the actuator (collector 10 – Figs. 4 and 5) is further configured for sealing (provides a substantially liquid tight seal between the collector and the inner wall of the receiving slot 21 - paragraph 48) the receiving chamber (slot 21 - Fig. 2) when closing the opening.
Regarding claim 14, Pang teaches a system (a reading system - paragraph 23) for analyzing a patient's sample, the system comprising:
a sample preparation device (a cartridge to be received by a reading system - paragraph 23) provided as a device according to claim 1; and
a sample analysis device configured to (an optical reading system - paragraph 51) conduct at least one analysis of the liquid provided by the preparation device (suitable for reading data from a disposable cartridge - paragraph 60).
Regarding claim 16, Pang teaches a method for preparing a patient's sample before analysis using the device of claim 1, comprising the steps of: 
providing a reagent and inserting the reagent into the reagent reservoir of the device (the cartridge further comprises a buffer capsule 31 – paragraph 45) (Pang provides a cartridge and also provides a buffer because the buffer capsule is welded to the cartridge –paragraph 45); 
receiving a first portion of a sample collecting member in the receiving chamber of the device (inserting a sample collector comprising a swab with a sample into a receiving slot of a cartridge – claim 29), wherein a patient's sample is provided on the first portion of the sample collecting member (a sample collector comprising a swab with a sample – claim 29); 
closing the housing of the device (the sample collector 10 closes the collector receiving slot 21; therefore, this step is preformed when the sample collector 10 is inserted into a receiving slot of a cartridge – Figure 5 and paragraph 50); and 
supplying the reagent to the patient's sample (insertion of the collector opens a lid of a capsule containing buffer liquid to communicate the buffer liquid and at least a portion of the sample – claim 29) so as to mix the patient's sample at least partially with the reagent (mixing the buffer liquid and sample portion with a reagent contained within or introduced into the chamber – claim 29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pang as applied to claim 1 above in view of Belgrader et al (US20110071055A1 published 03/24/2011; hereinafter Belgrader).
Regarding claim 2, Pang teaches the device of claim 1.
However, Pang does not teach that the reagent comprises a lysing agent.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus, as taught by Pang, with a chemical lysing method, taught by Belgrader, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Pang and Belgrader both teach devices for sample analysis. 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pang as applied to claim 1 above in view of Zeijlstra et al (US20100285578A1 published 11/11/2010; hereinafter Zeijlstra) and Bladen et al (US20160116380A1 published 04/28/2016; hereinafter Bladen).
Regarding claim 6, Pang teaches the device of claim 1.
However Pang does not teach wherein the actuator is further configured for cutting a portion of a sample collecting member. 
Bladen teaches an actuator (collecting device 250 – Fig. 2) is further configured for cutting a portion of a sample collecting member (collecting device 250 has a cutting element 255 in Fig. 4 and is capable of cutting a sample carrier), wherein the sample collecting member protrudes out of the receiving chamber (a portion of the collecting device 250 protrudes out of a storage tube 500 after taking a sample and another portion is held in the storage tube via guiding ribs 254 of the collecting device – Fig. 15 and paragraph 131) as the actuator (collecting device magazine 240 holds a plurality of collecting devices 250 – paragraph 80) rotates about the central axis of the housing (after a tissue sample is taken, the magazine can be rotated to bring another collecting device into position for taking another sample – paragraph 78) (magazine is able to rotate within the magazine housing – paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus, as taught by Pang, with a rotating collecting device magazine and cutters on the sample collector, taught by Bladen, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Pang and Bladen teach sample collecting devices.
However, Pang, modified by Bladen, does not teach cutting a sample collecting member.
Zeijlstra teaches cutting a portion of a sample collecting member (a sliding lid 25 cuts a sample carrier 5 – Fig. 1a-d). It would be advantageous to cut a sample carrier to seal the sample container to prevent contamination and save space. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus and collecting device, as taught by Pang as modified by Bladen, to cut a sample carrier, as taught by Zeijlstra, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Pang, Bladen, and Zeijlstra all teach sample collecting devices.
Regarding claim 7, Pang, as modified by Bladen and modified by Zeijlstra, teaches the device of claim 6, wherein the actuator (collector 10, as taught by Pang, is capable of cutting sample carrier after incorporating the cutter element 255, taught by Bladen) is configured to firstly cut a first portion of the sample collecting member (collector 10, Pang, as modified by Bladen and modified by Zeijlstra, is capable of a sample carrier 5), wherein the first portion of the sample collecting member protrudes out of the receiving chamber (the handle portion of collector 10 is outside of the slot 21 and cartridge 20 – Pang Figure 3), wherein the actuator is configured to secondly close and seal the receiving chamber (collector 10 and an 'O' ring 40 seals one end of the slot 21 - Pang Figures. 4 and 5), wherein the 
Regarding claim 8, Pang, as modified by Bladen and modified by Zeijlstra, teaches the device of claim 7, wherein the closing member comprises two gripping members (the wall of the recess comprises one or more ribs for engaging with the guiding ribs 254 of the punch, part of the collecting device 250, and guides the collecting device 250 in the cap 550 – Bladen paragraph 131), wherein the two gripping members are moving towards each other when the actuator is moved to close the opening (collecting device 250 is pushed into the cap of the storage tube 500, engaging the ribs of the cap and collecting device 250  – Bladen paragraph 131).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pang as applied to claim 1 above in view of Redmond et al (US20110171754A1 published 07/14/2011; hereinafter Redmond)
Regarding claim 10, Pang teaches the device of claim 1, wherein the receiving chamber comprises a closure (the collector 10 acts as a closure for the slot 21 – Figure 3).
However, Pang does not teach wherein the closure comprises a cutting portion. 
Redmond teaches a closure (hinged lid 24 – Figure 5a) comprises a cutting portion wherein the cutting portion (the hinged lid 24 has a recess 35 and notch 36 for cutting a ) is configured to cut a portion of a sample collecting member (the lid has a recess 35 and notch 36 that work in conjunction with a guillotine blade 25 to cut a swab 30 – Figure 5a), wherein the portion of the sample collecting member protrudes out of the receiving chamber (swab 30 sticks out of an extraction chamber 23 – 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Pang, with the lid, guillotine, and sample collector, taught by Redmond, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Pang and Redmond both teach sample collecting devices. 
Regarding claim 11, Pang, modified by Redmond, teaches the device of claim 10, wherein the supplying actuator (hinged lid 24 – Redmond Figure 5a) is configured to move along a circumference of the receiving chamber (hinged lid 24 rotates about an edge of the extraction chamber 23 – Redmond Figure 5a).
Regarding claim 12, Pang, modified by Redmond, teaches the device of claim 10, wherein the supplying actuator comprises a wall portion (hinged lid 24 has a wedge shape protrusion that pushes down on the swab 30 – Redmond Figure 5a), wherein the wall portion causes the reagent to be supplied from the reagent reservoir when the actuator moves relative to the receiving chamber (sample collector .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pang, modified by Redmond, as applied to claim 10 above, and further in view of Earl et al (US20160274093A1 published 09/22/2016; hereinafter Earl).
Regarding claim 13, Pang, modified by Redmond, teach the device of claim 10.
However, Pang, modified by Redmond, does not teach a second reagent reservoir
Earl teaches an analyzer comprising a second reagent reservoir (channel 315 – paragraph 110), wherein the second reagent reservoir is configured to receive a second reagent (the second fluid reservoir 313 for each channel 315 may be intended for a wash solution – paragraph 112), wherein a second actuator is configured to supply the liquid to the second reagent reservoir (a second actuator assembly 330b for actuating all of the second fluid reservoirs 313 – paragraph 113) (actuator assemblies to force reagent to flow out of the one or more fluid reservoirs into the one or more channels – claim 20). It would be advantageous to use more than one reservoir filled with multiples reagents in order to decrease testing time and gain the ability to process a wider range of samples.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Pang as modified by Redmond, via duplication of part with a second reservoir and actuator, taught by Earl, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Pang, Redmond, and Earl all teach sampling cartridges.
Response to Arguments
Point 1: Applicant’s argument that “Pang does not include a handle which extends radially from a housing, and the handle of the sample collector 10 is not configured to move along the circumference of the housing” is found unpersuasive.
The examiner points out that Pang Figure 2 teaches “a handle which extends radially from a housing” because the round base of the handle 11 extends radially from the cylindrical portion of the housing 22 as depicted in Figure 4. Pang also teaches “the handle of the sample collector 10 is configured to move along the circumference of the housing” in Figures 1-4, in which the handle 11 can be gripped by an operator and rotated in relation to the cylindrical portion of housing 22. 
Point 2:	Applicant’s addition arguments with respect to the 102/103 rejections of the claim 1 have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson, can be reached at telephone number 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1796                               

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797